Citation Nr: 1226389	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  11-14 963	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial disability rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD). 



ATTORNEY FOR THE BOARD

A. R. Marra, Law Clerk



REMAND

The Veteran served on active duty from December 1968 to June 1970. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Under 38 U.S.C.A § 5103A , VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary." 38 U.S.C.A § 5103A(a)(1) (West 2002).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them. 38 U.S.C.A. § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

In the Veteran's February 2010 stressor statement, he noted that he was being treated for his PTSD condition at "Jabbour Psychiatric Services."  It does not appear that any effort has been made to obtain treatment records from Jabbour Psychiatric Services.  The Board finds that records related to treatment or therapy for the Veteran's PTSD during the appeal period are relevant to the Veteran's claim for a higher initial rating and as such, a complete record, which includes all records of the Veteran's treatment, to include his private psychological treatment records, is required so that the adjudication of the Veteran's claim is a fully informed one. See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("[I]f there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").  Accordingly, because it appears that there are outstanding records potentially relevant to the Veteran's claim for a higher initial rating for PTSD, the Board finds that the claim must be remanded in order to obtain any available private treatment records.  See Golz, and Loving, supra; 38 C.F.R. § 3.159(c)(2).

Additionally, in the May 2011 Statement of the Case (SOC), the evidence considered listed "treatment records from the VA Medical Center [VAMC] in Durham[, North Carolina,] to include the outbased Clinic in Greenville[, South Carolina], dated September 29, 2006, to April 2, 2010."  The Board notes that the Veteran's claims file, to include his Virtual VA file, only contains records from the Durham VAMC dated from January 6, 2009, to June 3, 2010.  Consequently, on remand, in addition to requesting records from Jabbour Psychiatric services, VA should also obtain the missing Durham VAMC and Greenville Clinic records.  See Golz, supra.

The Board also notes that in support of his claim of service connection for PTSD, the Veteran submitted the report of a January 2010 private psychological examination conducted by E. H., M.D.  During that examination, the Veteran reported that he had been married for twenty years and had worked for the Department of Transportation as a Transportation Supervisor for the past fourteen years.  The Veteran reported having nightmares since returning from Vietnam, which occurred three to four times per month, sometimes resulting in his waking in a panic and feeling as if he "is having a heart attack."  This sometimes resulted in his being unable to fall back to sleep.  He reported flashbacks almost daily, occasional panic attacks, lasting a few minutes, and said that he got an average of five to six hours of sleep per night.  The Veteran reported having intrusive thoughts, that he was easily startled, hypervigilant, and "cannot tolerate anyone behind him."  He stated that he rarely socialized with family and friends because he could not handle crowds.  His recent memory was considered moderately impaired, in that he could not remember what he read and got lost while traveling.  

Dr. H. also noted that the Veteran's working memory was 100 percent impaired, and that anger, sadness and fear came upon the Veteran without his understanding why 40 percent of the time, which indicated the Veteran's prefrontal cortex was dysfunctional.  The Veteran also explained hearing his name called two to five times per week, hearing cars drive up at his home daily, hearing noises in his house daily, and seeing shadows moving out of the corners of his eyes two to five times per day.  Dr. H. noted that "these hallucinations and illusions occur when no one or nothing is there."  The Veteran was noted as being depressed 75 percent of the time with no energy and interest in things, and having crying spells 25 percent of the time.  The Veteran "angers and agitates easily [and]...feels helpless and suicidal at times."  Dr. H. assigned the Veteran a global assessment of functioning (GAF) score of 35.

In April 2010, the Veteran was afforded a VA contract examination in connection with his claim of service connection for PTSD.  The Veteran reported that his problems began when he returned home from Vietnam.  He stated that when he finally falls asleep, it is only for a few hours, and that he experiences vivid and more frequent dreams.  The Veteran reported experiencing daily intrusive memories, and having flashbacks at least once per week.  He reported feeling suspicious of others, and stated that he did not like to be around people, making efforts not to talk about the war or to be around anything reminding him of the war.  He reported startling easily and hypervigilance.  He also explained that he had a lot of anger and that although he had tried to learn to control it, he still had some angry outbursts.  He reported no interest in usual activities and stated that he tended to isolate himself from others.  He denied difficulties on the job except for his relationships with co-workers.  The Veteran described his symptoms as moderate and constant and denied violent behavior or suicide attempts.

The VA examiner noted that the Veteran was oriented to person, place, time, and purpose; had good appearance and hygiene; appropriate behavior; good eye contact; and a depressed mood and affect.  The Veteran communicated well and had normal speech and concentration.  The examiner stated that the Veteran had no panic attacks, delusions, hallucinations or obsessive rituals, and that the Veteran had normal thought processes, judgment, an intact memory, and the ability to think abstractly.  The examiner also noted that the Veteran did not have suicidal or homicidal ideations.  The Veteran's PTSD symptoms were described as chronic.  The examiner noted that the Veteran had difficulty with his family role, as well as with his social and interpersonal relationships and recreation and leisure pursuits.  The Veteran was noted as isolating himself from others, but still being able to manage his own benefits and perform his own activities of daily living.  The examiner noted that the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although functioning satisfactorily with routine behavior, self care, and normal conversation.  This was evidenced by depressed mood and suspiciousness as well as chronic sleep impairment.  The VA examiner assigned a GAF score of 60.  

Concerning the Veteran's service-connected PTSD, the Board notes that throughout the pendency of his claim, the Veteran has been assigned varied GAF scores and the examination reports of record paint a markedly different picture of the severity of the Veteran's PTSD.  In assessing the evidence of record, it is important to note that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  A GAF score of 51-60 is defined as: "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF score ranging between 31 and 40 is assigned when there is some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

The Board finds that the assigned GAF scores of 35 and 60, as well as variances in described symptomatology between the private psychiatric evaluation and the VA contract examination, raise a question as to the severity of the Veteran's PTSD.  Accordingly, the Board finds that this matter must also be remanded in order to obtain a VA examination that assesses the current level of severity of the Veteran's PTSD symptoms, reconciles the conflicting evidence regarding the severity of the Veteran's PTSD over the course of a short time span, and provides an analysis of the Veteran's disability from 2010 to the present.  Specifically, the examiner should conduct an analysis of the severity of the Veteran's PTSD from 2010 forward.  The examiner should also attempt to reconcile and provide a rationale for the different GAF scores and reported symptomatology seen in the medical evidence of record.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his PTSD since February 2010.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  The AOJ must ensure that all records from VAMC in Durham, North Carolina, and the Greenville, South Carolina community based outpatient clinic are obtained and associated with the Veteran's claims file, to specifically include those records dated prior to January 6, 2009.

Additionally, the AOJ should specifically request from the Veteran that he provide the full name and address for Jabbour Psychiatric Services, where he has reportedly been receiving treatment for PTSD.  Following receipt of that information, the AOJ should contact the clinician or facility in question, with a request that copies of all records of treatment or evaluation of the Veteran be provided to the AOJ.  (The Veteran should be requested to sign the necessary authorizations for release of such private medical records to VA.)

(The Veteran is reminded that "the duty to assist is not always a one-way street,"  Wood v. Derwinski, 1 Vet. App. 190, 193   (1991), and that it is he who is ultimately responsible for submitting any private medical evidence.)

3.  After completing the development requested in paragraphs 1 and 2, the AOJ should schedule the Veteran for an examination.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.633 (2011).).

The examiner should make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of any PTSD symptoms and assigning a GAF score under Axis V.  The examiner should review the January 2010 private psychological evaluation as well as the April 2010 VA contract examination and be asked to reconcile his or her findings and conclusions with examinations already of record.  

The examiner should also comment on the Veteran's level of occupational impairment caused by any PTSD symptoms and assign a GAF score, with its meaning explained in the context of the rating criteria.  The examiner should be asked to reconcile his or her findings and conclusions with the GAF scores already of record.  The VA examiner should also consider the differences between the private psychological evaluation and the VA contract examination and, to the extent possible, reconcile any discrepancies between the two.

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request, especially with respect to the instructions to provide an analysis of the divergent GAF scores previously assigned to the Veteran.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue of entitlement to an initial rating greater than 30 percent for the Veteran's service-connected PTSD.  Any staged ratings as deemed appropriate should be assigned based on changes in the disability during the course of the claim.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

